                 Case 18-00102-MFW         Doc 16     Filed 09/18/19      Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:

 UD DISSOLUTION LIQUIDATING TRUST, Misc. Pro. No.: 18-00102 (MFW)
            Plaintiff,
         v.

 SPHERE 3D CORPORATION, et al.,
             Defendants.

 STIPULATION AND [PROPOSED ORDER] REGARDING CERTAIN DEFENDANTS’
        CONSENT TO MOTION FOR LEAVE TO AMEND COMPLAINT

          Defendants Sphere 3D Corporation, V3 Systems Holdings, Inc., Peter Tassiopoulos,

Jason Meretsky, Eric Kelly, Peter Ashkin, Daniel Bordessa, and Vivekanand Mahadevan

(“Defendants”)1 and plaintiff UD Dissolution Liquidating Trust (the “UD Trust”) hereby submit

this Stipulation regarding the UD Trust’s Motion for Leave to Amend Complaint, D.I. 15 (the

“Motion to Amend”), filed on August 19, 2019. The UD Trust and Defendants stipulate, subject

to the approval of the Court, to the following:

          1.      Defendants do not oppose the Motion to Amend and consent to the UD Trust

filing the proposed amended complaint attached to the Motion to Amend as Exhibit A-1 with the

modifications described in Paragraph 2.

          2.      Proposed defendant Silicon Valley Technology Partners, LLC (“SVTP”) shall be

removed as a defendant in Claims 20, 21, 22, 23, and 26, without prejudice to the UD Trust’s

right to file a further motion for leave to amend if discovery reveals sufficient facts to state a

claim against SVTP for to those claims.


   1
    Defendants Mario Biasini and Glen Bowman take no part in this stipulation but will not file
an opposition to the Motion to Amend. They filed a motion to dismiss this action for lack of
personal jurisdiction on July 8, 2016. If the Court grants the Motion to Amend, they will update
and refile their motion to dismiss.


Error! Unknown document property name.
                 Case 18-00102-MFW        Doc 16    Filed 09/18/19     Page 2 of 3




         3.       By consenting to the Motion to Amend, Defendants have not waived any of their

defenses under Fed. R. Bankr. P. 7012 or Fed. R. Civ. P. 12 or their right to file a motion

asserting these defenses.

         4.       By consenting to the Motion to Amend, Defendants have not waived any right to

move to withdraw the reference to this Court.

         5.       All defendants named in the proposed amended complaint shall have 60 days

from the date of the filing of the amended complaint to respond to the amended complaint.



[Signatures to follow.]




Error! Unknown document property name.
                 Case 18-00102-MFW       Doc 16     Filed 09/18/19   Page 3 of 3




         DATED: this 18th day of September, 2019.


 /s/ Albert H. Manwaring                          /s/ Alessandra Glorioso

 MORRIS JAMES LLP                                 DORSEY & WHITNEY (DELAWARE)
 Albert H. Manwaring, IV (DE Bar No. 4399)        LLP
 500 Delaware Avenue, Suite 1500                  Alessandra Glorioso (DE Bar No. 5757)
 P.O. Box 2306                                    300 Delaware Avenue, Suite 1010
 Wilmington, DE 19899-2306                        Wilmington, DE 19801
 Telephone: (302) 888-6868                        Telephone: (302) 425-7171
 Facsimile: (302) 571-1750                        Facsimile: (302) 425-7177
 E-mail: amanwaring@morrisjames.com               Email: glorioso.alessandra@dorsey.com

 FABIAN VANCOTT                                   DORSEY & WHITNEY LLP
 Kevin N. Anderson                                Milo Steven Marsden
 215 South State Street, Suite 1200               Sarah Goldberg
 Salt Lake City, UT 84111                         111 South Main Street, Suite 2100
 Telephone: (801) 531-8900                        Salt Lake City, UT 84111
 Facsimile: (801) 59602814                        Telephone: (801) 933-7360
 Email: kanderson@fabianvancott.com               Facsimile: (801) 933-7373
                                                  Email: marsden.steve@dorsey.com
 Attorneys for Plaintiff UD Liquidating Trust            goldberg.sarah@dorsey.com

                                                  Attorneys for Defendants Sphere 3D
                                                  Corporation, V3 Systems Holdings, Inc.,
                                                  Peter Tassiopoulos, Jason Meretsky, Eric
                                                  Kelly, Peter Ashkin, Daniel Bordessa, and
                                                  Vivekanand Mahadevan


SO ORDERED this ___ day of _____________, 2019




                                            The Honorable Mary F. Walrath
                                            United States Bankruptcy Judge




Error! Unknown document property name.
